Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-3, 5, 9, 15 ,17, 20, 28, 32-34, 36, 39, 43, 46, 51, 55-57 are pending.  Claims 4, 6-8, 10-14, 16, 18-19, 21-27, 29-31, 35, 37-38, 4-42, 44-45, 47-50, 52-54 are cancelled.  Claims 1-3, 5, 9, 15 ,17, 20, 28, 32-34, 36, 39, 43, 46, 51, 55 are amended.   Claims 56-57 are newly added.   Claims 1-3, 5, 9, 15 ,17, 20, 28, 32-34, 36, 39, 43, 46, 51, 55-57 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 08 October 2020 consisting of 10 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.

Priority
This application claims benefit from as a DIV of 15/550,943 (filed 08/14/2017; issued as USPAT-10738305) which is a 371 of PCT/IB2016/000276 (filed 02/23/2016) which claims benefit of provisional application 62/119,754 (filed 02/23/2015).  The instant application has been granted the benefit date, 23 February 2015, from the provisional application 62/119,754.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Takeuchi
Claims 1-3, 5, 9, 15 ,17, 20, 28, 32-34, 36, 39, 43, 46, 51, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US2015/0166969).
The current claims contain a few overlapping independent claims.
Claim 1 is directed to a method of genome editing in a cell comprising administering DNA endonuclease to the cell to effect a pair of double-strand break (DSBs), the first at a 5’ DSB locus and the second at a 3’ SDB locus within the δβ-globin region of human chromosome 11, causing deletion or inversion of chromosomal DNA between the 5’ DSB locus and the 3’ DSB locus.
Claim 51 is directed to a method of ameliorating a β-hemoglobinopathy in a human patient comprising administering to such patient a plurality of the cell of claim 46.
Claim 46 is directed to a human cell produced by the method of claim 1.
Claim 32 is directed to a method of genome editing in  a cell comprising administering DNA endonuclease to the cell to effect a double strand break at one or more loci within the  β-globin region  of human chromosome 11, causing deletions or insertions of chromosomal DNA at the one or more loci that results in increased expression of γ-globin, thereby increasing the level of HbF in the cell.
Claim 57 is directed to a method of ameliorating a  β-hemoglobinopathy in a human patient comprising administering to such patient a population of the cell of claim 56.
Claim 56 is directed to a human cell produced by the method of claim 32.
Takeuchi et al. teach (parag. 0072):

    PNG
    media_image1.png
    510
    590
    media_image1.png
    Greyscale

The instant specification seems to describe certain embodiments of the claimed invention at parag. 0305:

    PNG
    media_image2.png
    432
    668
    media_image2.png
    Greyscale

Therefore, it seems that Takeuchi’s suggestion to disrupt the Bcl11a regulated HbF silencing region is directed to a similar strategy as used in the instant specification and as is claimed.
	Additionally, Takeuchi teach other embodiments where Cas9 and RNA guide strands “achieve the targeted disruption of a key regulatory sequence within a β-globin gene locus, thereby increasing to therapeutic levels the expression of an endogenous
gene such, as a γ- or δ-globin gene” (parag. 0024).
	Additionally, Takeuchi et al. suggest the limitations of dependent claims: claims 2, 33 (Cas9 [parag. 0072]), claim 3 (mRNA encoding DNA endonuclease [Example 8, parag. 0183]), claims 9, 39, 46, 56 (cells are HSCs or iPS cells that give rise to erythroid cells [parag. 0119]), claims 15, 17 (long corfu deletion [parag. 0305]), claim 28 (sickle cell & thalassemia [abstract, parag. 27]), claim 20 (deletion boundary at Chr11:5233055-5240389 [parag. 0305]).
Regarding the method of claim 36, the instant specification states: “A guide RNA comprises at least a space sequence that hybridizes to a target nucleic acid sequence of interest” (page 53, parag. 0176).  As described above, the method of Takeuchi uses polynucleotides encoding Cas9 and guide RNAs.  Furthermore, Takeuchi et al. teach that the double strand breaks ban be within regions of the β-globin gene in chromosome 11.  Therefore, Takeuchi suggests the limitations of claim 36.
	Claim 43 is directed to the method of claim 32, wherein at least one DSB is positioned within the γ-globin regulatory region of human chromosome 11.  As described above, at paragraph 0072, Takeuchi et al. teach using Cas9 to make a mutation in a γ-globin promoter.  Using Cas9 endonuclease would necessarily introduce a DSB within the γ-globin regulatory region of human chromosome 11.
	Takeuchi et al. teach, “Cas9 protein generates a double stranded break
at a specific site the location of which is determined by an RNA-guide sequence” (parag. 0176); and also teach, ”Several pairs of guide RNAs flanking the Bcl11a binding site and GATA-I motif, as well as the entire footprint, can also be co-expressed with Cas9 in order to generate deletions within the HbF silencing region.” (parag. 0177).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of increasing the level of fetal hemoglobin (HbF) in a human cell by genome editing using DNA endonuclease to effect a double-strand break (DSB) at one or more loci within the δβ-globin region of human chromosome 11, causing deletions or insertions of chromosomal DNA at the one or more loci that results in increased expression of γ-globin, thereby increasing the level of HbF in the cell.
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (a method of genome editing that causes an increase of HbF level in a cell; methods of genome editing that use DNA endonucleases; targeting one or more loci within the δβ-globin region of human chromosome 11 to increase HbF levels) are taught by Takeuchi and further they are taught in various combinations and are shown to be used to treat hemogloblinopathies.  It would be therefore predictably obvious to use a combination of these elements in a method of genome editing that causes an increase of HbF level in a cell. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Takeuchi et al. because DNA endonucleases have been used successfully prior to the filing of the instant application and providing the targets for the DNA endonucleases ensures success that double strand breaks and genomic modification can be successful wherever the artisan desires.
Therefore the method as taught by Takeuchi et al. would have been prima facie obvious over the method of the instant application.

Takeuchi & Urnov
Claims 2 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US2015/0166969) as applied to claim 32 and further in view of Urnov et al. (Nature Reviews Genetics. September 2010; 11: 636-646).
Claims 2 and 33 recite that DNA endonuclease is a zinc finger nuclease (ZFN) and the method comprises introducing into the cell one or more polynucleotides encoding a first pair of ZFNs that target a segment of the 5' DSB locus, and a second pair of ZFNs that target a segment of the 3' DSB locus.
As describe above in the previous 35 USC 103 rejection, Takeuchi et al. suggest a method of increasing the level of fetal hemoglobin (HbF) in a human cell by genome editing using DNA endonuclease to effect a double-strand break (DSB) at one or more loci within the δβ-globin region of human chromosome 11, causing deletions or insertions of chromosomal DNA at the one or more loci that results in increased expression of γ-globin, thereby increasing the level of HbF in the cell.
In addition, Takeuchi et al. teach “Four protein scaffolds are known in the art for achieving targeted gene modification and disruption in eukaryotes: zinc finger nucleases (ZFNs), TAL effector nucleases (TALENs), homing endonucleases (HEs), and Cas9 endonucleases in combination with a RNA guide strand.” (parag. 0089, emphasis by examiner).
In addition, Takeuchi et al. describe making large deletions (e.g., parag. 0091).  Also, Takeuchi et al. describe methods comprising introducing polynucleotides encoding DNA endonuclease proteins.
However, Takeuchi et al. do not describe the detail of claim 38 requiring “one or more polynucleotides encoding a first pair of ZFNs that target a segment of the 5' DSB locus, and a second pair of ZFNs that target a segment of the 3' DSB locus” to create the genetic modification.
However, the review article, Urnov et al. method of creating large genomic deletions by introducing two double strand breaks by two pairs of ZFNs.  See Urnov Fig.3

    PNG
    media_image3.png
    879
    1218
    media_image3.png
    Greyscale


Therefore, a person of ordinary skill in the art (POSITA) wishing to create a large deletion (as recommended by Takeuchi) by means of a well-known DNA endonuclease (e.g., ZFN) would choose to introduce polynucleotides encoding two pairs of ZFNs which would target two distinct regions on the same chromosome, to thereby create two double-strand breaks that would eliminate an undesirable genomic segment that would cause an increase in the level of HbF in the cell.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (a method of genome editing that causes an increase of HbF level in a cell; methods of genome editing that use DNA endonucleases; targeting one or more loci within the δβ-globin region of human chromosome 11 to increase HbF levels; a method of genome editing that causes a large deletion in a chromosome by introduction of two pairs of ZFNs which target the same chromosome) are taught by Takeuchi or Urnov and further they are taught in various combinations and are shown to be immunogenic or used as vaccines.  It would be therefore predictably obvious to use a combination of these elements in a method of genome editing that causes an increase of HbF level in a cell due to large deletions in a chromosome by introduction of two pairs of ZFNs. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Takeuchi et al. and Urnov et al. because DNA endonucleases have been used successfully prior to the filing of the instant application and providing the targets for the DNA endonucleases ensures success that double strand breaks and genomic modification can be successful wherever the artisan desires.  Use of pairs of ZFNs to create large deletions in the same chromosome had been practiced prior to the filing of the instant application.
Therefore the method as taught by Takeuchi et al. in view of Urnov et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT LONG whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633